Name: Commission Regulation (EEC) No 1589/92 of 22 June 1992 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/16 Official Journal of the European Communities 23. 6. 92 COMMISSION REGULATION (EEC) No 1589/92 of 22 June 1992 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Portugal Whereas definitive measures must be adopted ; whereas, in view of the situation of the market, an increase in the indicative ceiling cannot be contemplated ; Whereas, as a definitive measure as referred to in Articles 252 (3) of the Act of Accession, the issue of STM licences should be definitively discontinued in order to prevent any disturbance on the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 252(3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3810/91 of 18 December 1991 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as consti ­ tuted on 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 4026/89 and (EEC) No 3815/90 (3), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued every two months ; Whereas STM licences issued in response to applications lodged from 1 to 4 June 1992 in Portugal have exhausted that fraction of the indicative ceiling set aside for the third two months of 1992 for fresh and chilled beef and veal ; Whereas the Commission accordingly adopted, by an emergency procedure, appropriate interim protective measures by Regulations (EEC) No 1 504/92 (4); HAS ADOPTED THIS REGULATION : Article 1 1 . The issue of STM licences is hereby suspended until 2 July 1992 for fresh and chilled beef and veal. 2 . Further applications for STM licences may be lodged from 22 June 1992. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 357, 28 . 12. 1991 , p. 53. (4) OJ No L 158, 11 . 6 . 1992, p. 26.